Case 18-24744-JAD           Doc 21 Filed 02/02/19 Entered 02/03/19 00:48:24                          Desc Imaged
    Form 149
                                 Certificate of Notice Page 1 of 5
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    In re:
                                                                 Bankruptcy Case No.: 18−24744−JAD
    Gary J. Wilson Jr                                            Issued Per Jan. 28, 2019 Proceeding
    Leona M. Wilson                                              Chapter: 13
    fka Leona M. Stevulak                                        Docket No.: 20 − 5
       Debtor(s)                                                 Concil. Conf.: June 27, 2019 at 09:00 AM

                       ORDER OF COURT CONFIRMING PLAN AS MODIFIED
                        AND SETTING DEADLINES FOR CERTAIN ACTIONS

    (1.) PLAN CONFIRMATION:

            IT IS HEREBY ORDERED that upon consent of the Debtor(s), the Chapter 13 Plan dated
    December 10, 2018 is CONFIRMED as modified at the Plan confirmation hearing. Terms of the Plan
    not expressly modified by this Order remain in full force and effect. A copy of this Plan was
    previously mailed to you. Only those provisions which are checked below apply to this case:

         A. For the remainder of the Plan term, the periodic Plan payment is amended to be $ as of .
         Debtor(s)' counsel shall file a motion to amend the income attachment order within seven (7)
         days of the date of this Order.

         B. The length of the Plan is increased to a total of months. This statement of duration of the
         Plan is an approximation. The Plan shall not be completed until the goals of the Plan have been
         achieved. The total length of the Plan shall not exceed sixty (60) months.

         C. Plan confirmation is on an interim basis only as a form of adequate protection. The Trustee
         is authorized to distribute to secured and priority creditors with percentage fees. A final plan
         conciliation conference will be held on Jun. 27, 2019 at 09:00 AM, in 3251 U.S. Steel Tower,
         600 Grant Street, Pittsburgh, PA 15219. If the Parties cannot resolve all disputes at the
         conciliation conference, a hearing will be scheduled and orally announced at the conclusion of
         the conference without any further written notice to any party. Parties are directed to monitor
         the Court's docket and read the Chapter 13 Trustee's minutes of the conciliation conference to
         the extent such parties desire more information regarding the outcome of the conciliation
         conference.

         D. Plan confirmation is subject to the resolution of all actions to determine the avoidability,
         priority, or extent of liens; including determination of the allowed amount of secured claims
         under 11 U.S.C. §506, disputes over the amount and allowance of claims entitled to priority
         under 11 U.S.C. §507, and all objections to claims.

         E. The allowed claims of general unsecured creditors shall be paid from available funds on a
         pro rata basis, which may represent an increase or decrease in the amount projected in the Plan.

         F.     shall be paid monthly payments of $ beginning with the Trustee's distribution and
         continuing for the duration of the plan term, to be applied by that creditor to it's administrative
         claim, budget payments and/or security deposit. These payments shall be at the third distribution
         level.

         G. The claims of the following creditors shall govern as to amount, classification and rate of
         interest (or as otherwise noted), unless the Debtor(s) successfully objects to the claim: .

         H. Additional Terms: The claim of Consumer Portfolio Services at Claim No. 2 shall be paid
         as long term continuing debt.
Case 18-24744-JAD         Doc 21 Filed 02/02/19 Entered 02/03/19 00:48:24                          Desc Imaged
                               Certificate of Notice Page 2 of 5
    (2.) IT IS FURTHER ORDERED THAT THE FOLLOWING DEADLINES ARE
    ESTABLISHED:

    A.        Objections to the Plan. Pursuant to Fed.R.Bankr.P. 2002(b), this Order shall not become
    final for a period of twenty−eight (28) days. Any party in interest with an objection to any provision
    of this Confirmation Order must file a written objection within that twenty−eight (28) day period.
    Failure to timely object shall be deemed a waiver of all objections and an acceptance of the
    provisions of this confirmed Plan. The Trustee may disburse funds pursuant to this confirmation
    order upon it's entry.

    B.        Applications to retain brokers, sales agents, or other professionals. If the Plan
    contemplates sales of assets or litigation proceeds as a source of funding, Debtor(s) shall file
    motion(s) to employ the necessary professionals within thirty (30) days hereof.

    C.           Review of Claims Docket and Objections to Claims. Pursuant to W.PA.LBR
    3021−1(c)(2), the Debtor or Debtor's attorney, if represented, shall review the proofs of claim filed
    and shall file objections to any disputed claims within ninety (90) days after the claims bar date or,
    for late filed or amended claims, within ninety (90) days after they are filed and served. Absent an
    objection, the proof of claim will govern as to the classification and amount of the claim. Objections
    filed after the ninety (90) days specified herein shall be deemed untimely.

    D.         Motions or Complaints Pursuant to §§506, 507 or 522. All actions to determine the
    priority, avoidability, or extent of liens, all actions pursuant to 11 U.S.C. §§506, 507 and 522 shall be
    filed within ninety (90) days after the claims bar date.

    E.       Filing Amended Plans. Within fourteen (14) days after the Bankruptcy Court resolves the
    priority, avoidability, or extent of a lien, or any objection to claim, the Debtor(s) shall file an
    amended Plan to provide for the allowed amount of the claim if the allowed amount differs from the
    amount stated in the plan. Debtor(s) shall also file an amended Plan within thirty (30) days after the
    claims bar date(s) in the event that no objection is filed and the claim(s) as filed causes the Plan to be
    underfunded.
Case 18-24744-JAD         Doc 21 Filed 02/02/19 Entered 02/03/19 00:48:24                        Desc Imaged
                               Certificate of Notice Page 3 of 5
    (3.)   IT IS FURTHER ORDERED THAT:

    A.        After the claims objection deadline, the Plan shall be deemed amended to conform to the
    claims filed or otherwise allowed. If the Plan expressly modified the terms of payment to any creditor
    pursuant to 11 U.S.C. §1322(b)(2), nothing in this Order shall be construed to change the payment
    terms established in the Plan.

    B.       Any creditor who files or amends a proof of claim shall serve a copy on the Debtor(s) or
    counsel for the Debtor(s).

    C.      Any creditor whose payment changes due to variable interest rates, change in escrow, or
    change in monthly payments, shall notify the Trustee, Debtor(s)' counsel and Debtor(s) at least
    twenty−one (21) days prior to the change taking effect.

    D.       Debtor's counsel must file a fee application in accordance with W.PA.LBR 2016−1 before
    attorney fees in excess of the "no look" provision (including retainer) will be allowed or paid.

    E.        The Trustee shall file a Certificate of Default and Request for Dismissal of the case in the
    event of a material Plan default. If the default involves failure to make a plan payment the case will
    result in dismissal without further hearing upon filing and service of an Affidavit of Default by the
    Trustee. The Trustee is not precluded from raising pre−confirmation defaults in any subsequent
    motion to dismiss.

    F.      In the event that any order is entered in this case granting relief from the automatic stay to a
    secured creditor, then the Trustee shall make no further disbursements to any creditor on account of
    any secured claim that is secured by the subject property, unless directed otherwise by further Order
    of Court.



                                                                      Jeffery A. Deller
    Dated: January 31, 2019                                           United States Bankruptcy Judge

    cc: All Parties in Interest to be served by Clerk in seven (7) days
     Case 18-24744-JAD         Doc 21 Filed 02/02/19 Entered 02/03/19 00:48:24                Desc Imaged
                                    Certificate of Notice Page 4 of 5
                                     United States Bankruptcy Court
                                   Western District of Pennsylvania
In re:                                                                                 Case No. 18-24744-JAD
Gary J. Wilson, Jr                                                                     Chapter 13
Leona M. Wilson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0315-2          User: jhel                   Page 1 of 2                   Date Rcvd: Jan 31, 2019
                              Form ID: 149                 Total Noticed: 38


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 02, 2019.
db/jdb          Gary J. Wilson, Jr,   Leona M. Wilson,    273b Holbert Stretch,    Dilliner, PA 15327
14962629        Credit Protection / Atlantic Broadband,    Attn: Bankruptcy,    Po Box 302068,    Dallas, TX 75380
14962630       +Debt Collection Partners / Mt. State Med,    Wes Mon Building 2,    11 Commerce Dr, Ste 208,
                 Westover, WV 26501-3858
14962631       +Fidelity National Coll / Univ Health Ass,    885 South Sawburg Avenue,     Suite 103,
                 Alliance, OH 44601-5905
14962632       +First Premier Bank,   Attn: Bankruptcy,    Po Box 5524,    Sioux Falls, SD 57117-5524
14962634       +JP Recovery / WVU Hospital,    P.O. Box 16749,   Rocky River, OH 44116-0749
14962635       +LVNV Funding/Resurgent / Windstream,    Attn: Bankruptcy,    Po Box 10497,
                 Greenville, SC 29603-0497
14962639       +Midland Funding / Snchrony Bank,    2365 Northside Dr Ste 300,    San Diego, CA 92108-2709
14962641       +Northalnd Group / Capital One,    P.O. Box 390846,   Minneapolis, MN 55439-0846
14962644       +Quality Asset Recovery / Cornerstone Car,    Attn: Bankruptcy,    Po Box 239,
                 Gibbsboro, NJ 08026-0239
14962645       +Rushmore Services,   P.O. Box 5508,    Sioux Falls, SD 57117-5508
14962647       +Sprinleaf Financial Services,    c/o Craig H Fox, Esqs.,    Suite 706, One Montgomery Plaza,
                 Airy & Sweede Streets,    Norristown, PA 19401-4852
14962650       +WVU Medicine,   P.O. Box 875,    Morgantown, WV 26507-0875

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
14962622       +E-mail/Text: ally@ebn.phinsolutions.com Feb 01 2019 02:44:29        Ally Financial,
                 Attn: Bankruptcy Dept,    Po Box 380901,    Bloomington, MN 55438-0901
14967645        E-mail/Text: ally@ebn.phinsolutions.com Feb 01 2019 02:44:29        Ally Financial,
                 PO Box 130424,    Roseville MN 55113-0004
14962623        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Feb 01 2019 02:50:04        Capital One,
                 15000 Capital One Dr,    Richmond, VA 23238
14962625        E-mail/Text: svlainich@communitybank.tv Feb 01 2019 02:45:26        Community Bank,    Po Box 357,
                 Carmichaels, PA 15320
14962624       +E-mail/Text: bankruptcy@cavps.com Feb 01 2019 02:45:39
                 Cavalry Portfolio Services / HSBC Bank,     Attn: Bankruptcy Department,
                 500 Summit Lake Ste 400,    Valhalla, NY 10595-2322
14963484       +E-mail/Text: bankruptcy@cavps.com Feb 01 2019 02:45:39        Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,     Valhalla, NY 10595-2321
14962626       +E-mail/Text: bankruptcy@consumerportfolio.com Feb 01 2019 02:45:30        Consumer Portfolio Svc,
                 Attn: Bankruptcy,    Po Box 57071,    Irvine, CA 92619-7071
14962627       +E-mail/Text: kzoepfel@credit-control.com Feb 01 2019 02:45:19        Credit Control LLC,
                 5757 Phantom Dr., Suite 330,    Hazelwood, MO 63042-2429
14962628       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 01 2019 02:49:02        Credit One Bank,
                 Attn: Bankruptcy,    Po Box 98873,    Las Vegas, NV 89193-8873
14962633       +E-mail/Text: bankruptcy@huntington.com Feb 01 2019 02:45:13        Huntington Natl Bk,
                 Attn: Bankruptcy,    Po Box 340996,    Columbus, OH 43234-0996
14967524        E-mail/PDF: resurgentbknotifications@resurgent.com Feb 01 2019 02:49:08        LVNV Funding, LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
14971836        E-mail/Text: bkr@cardworks.com Feb 01 2019 02:44:20       MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,    Greenville, SC 29603-0368
14962636       +E-mail/Text: bkr@cardworks.com Feb 01 2019 02:44:20       Merrick Bank/CardWorks,
                 Attn: Bankruptcy,    Po Box 9201,    Old Bethpage, NY 11804-9001
14962637       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 01 2019 02:45:15        Midland Funding / Citibank,
                 2365 Northside Dr Ste 300,    San Diego, CA 92108-2709
14962638       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 01 2019 02:45:15        Midland Funding / Credit One Bank,
                 2365 Northside Dr Ste 300,    San Diego, CA 92108-2709
14962640       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 01 2019 02:45:15        Midland Funding / Webbank,
                 2365 Northside Dr Ste 300,    San Diego, CA 92108-2709
14986378       +E-mail/Text: bankruptcydpt@mcmcg.com Feb 01 2019 02:45:15        Midland Funding LLC,
                 PO Box 2011,   Warren, MI 48090-2011
14977374        E-mail/PDF: cbp@onemainfinancial.com Feb 01 2019 02:48:48        ONEMAIN,   P.O. BOX 3251,
                 EVANSVILLE, IN 47731-3251
14963125       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 01 2019 02:49:05
                 PRA Receivables Management, LLC,     PO Box 41021,   Norfolk, VA 23541-1021
14962642       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 01 2019 02:50:14
                 Portfolio Recovery / Capital One Bank,     Po Box 41021,    Norfolk, VA 23541-1021
14972649       +E-mail/Text: JCAP_BNC_Notices@jcap.com Feb 01 2019 02:45:37        Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,    Saint Cloud Mn 56302-7999
14962643       +E-mail/Text: ecfbankruptcy@progleasing.com Feb 01 2019 02:45:25        Progressive Leasing,
                 256 West Data Drive,    Draper, UT 84020-2315
14962646        E-mail/PDF: cbp@onemainfinancial.com Feb 01 2019 02:49:21        Springleaf Financial,
                 P.O. Box 3251,    Evansville, IN 47731
14962648       +E-mail/PDF: gecsedi@recoverycorp.com Feb 01 2019 02:48:53        Synchrony Bank/ JC Penneys,
                 Attn: Bankruptcy Dept,     Po Box 965060,    Orlando, FL 32896-5060
14962649       +E-mail/PDF: gecsedi@recoverycorp.com Feb 01 2019 02:50:00        Synchrony Bank/Care Credit,
                 Attn: Bankruptcy Dept,     Po Box 965061,    Orlando, FL 32896-5061
                                                                                               TOTAL: 25
      Case 18-24744-JAD                Doc 21 Filed 02/02/19 Entered 02/03/19 00:48:24                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0315-2                  User: jhel                         Page 2 of 2                          Date Rcvd: Jan 31, 2019
                                      Form ID: 149                       Total Noticed: 38


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 02, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 31, 2019 at the address(es) listed below:
              David A. Rice   on behalf of Debtor Gary J. Wilson, Jr ricelaw1@verizon.net,
               lowdenscott@gmail.com
              David A. Rice   on behalf of Joint Debtor Leona M. Wilson ricelaw1@verizon.net,
               lowdenscott@gmail.com
              Office of the United States Trustee    ustpregion03.pi.ecf@usdoj.gov
              Ronda J. Winnecour    cmecf@chapter13trusteewdpa.com
              Scott R. Lowden    on behalf of Debtor Gary J. Wilson, Jr niclowlgl@comcast.net
              Scott R. Lowden    on behalf of Joint Debtor Leona M. Wilson niclowlgl@comcast.net
                                                                                              TOTAL: 6
